HOLLAND, District Judge.
The witness, Oscar A. Turner, is a director of the Tonopah Alining Company, which is the owner of two-thirds of the stock of the defendant railroad company. This is a controlling interest in the defendant company, and the plaintiff has a right to know the extent of the witness’ interest in the corporation which controls the defendant company. He should therefore answer the question.
As to the cross-interrogatories, the motion of the plaintiff to strike out is refused. Any questions that may be asked which are not relevant to the issue can be objected to, and they will not be considered on final hearing.